
	

113 S2314 IS: Removing Repeated Executive Delays to Transboundary Approvals of Pipelines and Engineering Act
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2314
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To delegate to the Secretary of State the authority to approve or deny certain permits.
	
	1.Short titleThis Act may be cited as the Removing Repeated Executive Delays to Transboundary Approvals of Pipelines and Engineering Act.2.FindingsCongress finds that—(1)the American Society of Civil Engineers recently assessed the infrastructure system of the United
			 States and gave the system an overall grade of D+;(2)recent critical infrastructure decisions  have become unacceptably politicized;(3)permit applications for the Keystone XL Pipeline have been under review for over 51/2 years; and(4)Congress can alleviate political interference in critical infrastructure decisions by—(A)directly
			 delegating to the Secretary of State the authority to expedite review of
			 permits necessary to accelerate the completion of energy production and
			 transmission projects; and(B)providing a systematic method for evaluating and
			 permitting the constructing and maintenance of certain other border
			 crossings
			 for land transportation (including motor and rail vehicles) and other
			 facilities.3.Definition of SecretaryIn this Act, the term Secretary means the Secretary of State.4.Constitutional authorityIn accordance with clause 3 of section 8 of article I of the Constitution (delegating to Congress
			 the power to regulate commerce with foreign nations), Congress has the
			 power to regulate the approval of infrastructure connecting the United
			 States with a foreign country.5.Delegation of authority to the Department of State(a)In generalThe Secretary is designated and empowered to receive all applications for permits for the
			 construction, connection, operation, or maintenance, at the borders of the
			 United States (other than applications received by the Secretary of Energy
			 under laws in existence on the date of enactment of this Act), of—(1)facilities for the exportation or importation of
			 petroleum, petroleum products, coal, or other fuels to or from a foreign
			 country;(2)pipelines, conveyor belts, and similar facilities for the exportation or importation of products
			 (other than the products described in paragraph (1))  to or from a foreign
			 country;(3)facilities for the exportation or importation of water or sewage to or from a foreign country;(4)facilities for the transportation of persons, things, or both persons and things to or from a
			 foreign country;(5)bridges, to the extent that congressional authorization is not otherwise required under law;(6)facilities similar to the facilities otherwise described in this subsection that are located above
			 or below ground; and(7)border crossings for land transportation, including motor and rail vehicles, to or from a foreign
			 country, whether or not in conjunction with the facilities described in
			 paragraph (4).(b)Requests for information(1)In generalOn receipt of a completed application under subsection (a), the Secretary shall—(A)(i)request any additional information needed from the applicant, as appropriate; and(ii)refer the application to other agencies pursuant to paragraph (2);(B)refer the application and pertinent information to, and request the views of—(i)the Secretary of Defense, the Attorney General, the Secretary of the Interior, the Secretary of
			 Commerce, the Secretary of Transportation, the Secretary of Energy, the
			 Secretary of Homeland Security, the Administrator of the Environmental
			 Protection Agency (or the heads of successor agencies); and(ii)for applications concerning the border with Mexico, the United States Commissioner of the
			 International Boundary and Water Commission; and(C)refer the application and pertinent information to, and request the views of, such other Federal
			 department and agency heads as the Secretary determines appropriate.(2)Additional consultationsThe Secretary—(A)may consult with State, tribal, and local government officials and foreign governments, as the
			 Secretary determines appropriate, with respect to an application under
			 subsection (a); and(B)shall request responses in a timely manner, not to exceed 90 days from the date of the request.(3)Further considerationOn receiving the views and assistance requested under paragraphs (1) and (2), the Secretary shall
			 consider, in light of any statutory or other requirements or other
			 considerations, whether additional information is necessary to evaluate
			 the application and, as appropriate, request the additional information
			 from the applicant.(4)Public commentThe Secretary may provide for—(A)the publication in the Federal Register of notice of receipt of applications;(B)the receipt of public comments on applications; and(C)notices related to the issuance or denial of applications.(c)Compliance(1)In generalSubject to paragraph (2), a Federal agency consulted by the Secretary under subsection (b)(1) shall
			 comply with the request of the Secretary (consistent with the authority of
			 the Federal agency) as soon as practicable but not later than 90 days
			 after the date on which the request is submitted.(2)TimingIf a Federal agency consulted by the Secretary under subsection (b)(1) requests from the Secretary
			 additional information that is necessary to carry out the request, the
			 compliance deadline under paragraph (1) shall not begin until the date on
			 which the additional information is received.(d)National interest determination(1)In generalAfter consideration of the views, assistance, and public comment received under subsection (b), if
			 the Secretary finds that issuance of a permit to the applicant would serve
			 the national interest, the Secretary shall—(A)prepare a permit, in such form and with such terms and conditions as the national interest
			 requires, as determined by the Secretary; and(B)notify the officials required to be consulted under subsection (b)(1)(B) of the proposed
			 determination that a permit be issued.(2)Proposed denialAfter consideration of the views, assistance, and public comment received under subsection (b), if
			 the Secretary finds that issuance of a permit to the applicant would not
			 serve the national interest, the Secretary shall notify the officials
			 required to be consulted under subsection (b)(1)(B) of the proposed
			 determination that the application be denied.(e)Issuance or denialThe Secretary shall issue or deny the permit in accordance with the proposed determination under
			 subsection (d).(f)RegulationsThe Secretary may promulgate such rules and regulations and prescribe such procedures (including
			 rules, regulations, and procedures relating to the International Boundary
			 and Water Commission) as the Secretary determines necessary to carry out
			 this section.(g)Pending applicationsExcept as provided in section 6, this section shall apply only to applications for permits filed on
			 or after the date of enactment of this Act.(h)EffectExcept as explicitly provided in this Act, nothing in this section limits the application of, or
			 obligation to comply with, the requirements of any other Federal
			 department or agency.(i)Final ruleThe decision made by the Secretary under subsection (e) shall be deemed to be a rule for purposes
			 of chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act).6.Keystone XL pipeline approval
				(a)
				In
			 general
				TransCanada Keystone
			 Pipeline, L.P. may construct, connect, operate, and maintain the pipeline
			 and cross-border facilities described in the application  filed on May 4,
			 2012, by TransCanada Corporation to the Department of State (including any
			 subsequent revision to the pipeline route within the State of Nebraska
			 required or authorized by the State of Nebraska).
			
				(b)
				Environmental
			 impact statement
				The Final  Supplemental Environmental Impact Statement issued
			 by the Secretary of State in January 2014,
			 regarding the pipeline referred to in subsection (a), and the
			 environmental analysis, consultation, and review described in that
			 document (including appendices) shall be considered
			 to
			 fully satisfy—
				
					(1)
					all requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
				
					(2)
					any other
			 provision of law that requires Federal agency consultation or review
			 (including the consultation or review required under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a))) with
			 respect to the pipeline and facilities referred to in subsection (a).
				
				(c)
				Permits
				Any
			 Federal permit or authorization  issued before the date of enactment of
			 this Act
			 for the pipeline and cross-border facilities referred to in subsection (a)
			 shall remain in effect.
			
				(d)
				Federal
			 judicial review
				Any legal challenge to a Federal agency action regarding the pipeline and cross-border facilities
			 described in subsection (a), and the related facilities in the United
			 States,
			 that are approved by this Act, and any permit, right-of-way, or other
			 action taken to construct or complete the project pursuant to Federal law,
			 shall only be subject to judicial review on direct appeal to the United
			 States
			 Court of Appeals for the District of Columbia Circuit.
			(e)Private property savings clauseNothing in this Act alters any Federal, State, or local process or condition in effect on the date
			 of enactment of this Act that is necessary to secure access from an owner
			 of private property to construct the pipeline and cross-border facilities
			 described in subsection (a).7.Review of certain Executive ordersThe Comptroller General of the United States shall—(1)conduct a review of any Executive order issued by the President that is not based on the exclusive
			 constitutional authority of the President; and(2)not later than 180 days after the date of enactment of this Act, submit to Congress a report on the
			 results of the review.
			
